De Courcy, J.
The plaintiff was a locomotive engineer in the employ of the defendant. At about eleven o’clock, p. m., on April 24, 1911, after putting up his engine at the round house in East Cambridge, he proceeded to walk to the North Station, over the location of the railroad, to take a train for his home. He reached the drawbridge over the Charles River, maintained by the defendant as a part of its location, and was in the act of stepping to where there always had been a plank walk across the bridge, when he found the planking gone. Unable to save himself from falling he went through the open work of the bridge into the river.
1. There was evidence for the jury of an implied invitation to the plaintiff to use this plank walk or so called foot bridge. The drawbridge consisted of trusses on which the rails were laid. The remaining portion of the bridge was open, except where plank walks, eighteen inches to two feet in width, were placed along by tracks 2, 4 and 6. These foot bridges had been maintained for years by the defendant for the use of its employees, and were the only means furnished for passing from one side of the river to the *564other on the defendant’s premises. ' They necessarily were used by many of the employees in the course of their daily work. There was evidence that this foot bridge at No. 6 track, where the plaintiff was injured, was the usual and ordinary way travelled both day and night by engineers and firemen in going from the engine house to the North Station, when they wanted to take a train; that the plaintiff had seen other engineers ordinarily avail themselves of it in going to and from their work; that he had seen his superior officers walk upon it, and that he never had been told not to use it. Hanlon v. Thompson, 167 Mass. 190. Boyle v. Columbian Fireproofing Co. 182 Mass. 93. Feneff v. Boston & Maine Railroad, 196 Mass. 575, 577. Donovan’s Case, 217 Mass. 76.
2. The defendant concedes that there was evidence from which the jury could find that the plank walk along by track No. 6 was not in place at the time when the plaintiff was injured. It seems that the defendant recently had taken it up while replacing the wooden trusses of the bridge with steel ones. No warning of the removal of this foot bridge was given to the plaintiff by signal, notice or otherwise. In view of the frequent use of this way by employees, by night as well as by day, plainly this failure to warn could be found to be negligent. Gustafsen v. Washburn & Moen Manuf. Co. 153 Mass. 468. Falardeau v. Hoar, 192 Mass. 263. Flaherty v. New York Central & Hudson River Railroad, 211 Mass. 570. Foley v. J. R. Whipple Co. 214 Mass. 499.
3. As to the plaintiff’s due care. It could not be said as matter of law that he was careless in choosing to go over the railroad location in order to go home by train rather than wait an hour for a street car by way of East Street. Having decided to go by way of the railroad yard, where trains were likely to pass, and over a dangerous, unfloored drawbridge, in the dark, it was his duty to exercise vigilance commensurate with his surroundings. He testified that in going toward the drawbridge he was looking at the signals, and also in the direction of the station, to see that no train was approaching in either direction; that he stopped and saw that track 6 was clear before he started to cross the drawbridge; and that he had no cause to know that the planks had been removed. The defendant argues with force that his failure to discover the absence of the plank walk before proceeding to *565step upon the dangerous drawbridge was so careless as to preclude Ms recovery. On the whole evidence, however, we think that tMs was a question of fact for the jury. In the absence of a warning the plaintiff had a right to rely somewhat on the assumption that the foot bridge, which was in constant use, had not been removed. The jury viewed the scene of the accident, and apparently accepted the evidence most favorable to the plaintiff. Woods v. Boston, 121 Mass. 337. Urquhart v. Smith & Anthony Co. 192 Mass. 257. Marston v. Reynolds, 211 Mass. 590.
4. What we have said disposes of all the requests for rulings except the eighth. As to that it is enough to say that the defence of assumption of risk was not set up in the answer. Aside from the matter of pleading, it could not be ruled that the plaintiff assumed the risk of the danger when he was ignorant of its existence. The exception to the charge “so far as is inconsistent with the rulings requested” well might be dismissed as too indefimte; nevertheless the charge was unobjectionable. The testimony of Dr. Richardson, that a Wasserman test had been made by one of Ms assistants, was immaterial. But as the result of tMs very test was introduced by the defendant later, no harmful error is shown.
Exceptions overruled.